Exhibit 10.3 ENERGY FOCUS, INC. 2014 Stock Incentive Plan RESTRICTED STOCK UNIT AWARD AGREEMENT THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “ Agreement ”) is made as of [INSERT DATE] (the “ Grant Date ”) between ENERGY FOCUS, INC. (the “ Company ”) and [INSERT NAME] (referred to herein as “ Participant ”). Terms used in this Agreement with initial capital letters without definition are defined in the Energy Focus, Inc. 2014 Stock Incentive Plan (the “ Plan ”) and have the same meaning in this Agreement. 1.
